Case 8:19-cv-00060-JVS-ADS Document 113 Filed 03/26/19 Page 1 of 15 Page ID #:1707

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          8:19-cv-00060-JVS-ADS                                        Date   March 26, 2019
                   2:19-cv-00527-JVS-ADS
 Title             Dawn Knepper v. Ogletree, Deakins, Nash, Smoak & Stewart, P.C., et al.



 Present: The                    James V. Selna
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           (IN CHAMBERS) Order Regarding Motion to Compel Arbitration,
                        Motion to Stay All Proceedings, and Motion for Leave to Amend

       Defendant Ogletree, Deakins, Nash, Smoak & Stewart, P.C. (“Ogletree”), Charles
Matthew Keen (“Keen”), and Kim Franklin Ebert (“Ebert”) (together—“Defendants”)
filed a Motion to Compel arbitration and Stay All Proceedings. (Mot., Dkt. No. 92-1.)
Plaintiff Dawn Knepper (“Knepper”) opposed the motion. (Opp’n, Dkt. No. 102.)
Defendants filed a reply. (Reply, Dkt. No. 103.)

       Pending before the Court is also Knepper’s Motion for Leave to Amend. (Mot.,
Dkt. No. 52.) Defendants have opposed the motion. (Opp’n, Dkt. No. 59.) Knepper
filed a reply. (Reply, Dkt. No. 60.) The parties’ briefs regarding the Motion to Compel
Arbitration and to Stay All Proceedings likewise contain their positions on the Motion for
Leave to Amend. (Mot., Dkt. No. 92-1; Opp’n, Dkt. No. 102; Reply, Dkt. No. 103.)

      For the following reasons, the Court grants the Motion to Compel Arbitration,
grants in part and denies in part the Motion for Leave to Amend, and grants the
Motion to Stay All Proceedings.

                                                    I. BACKGROUND

       On January 15, 2016 at 4:45 a.m. PST, Ogletree sent out an email to staff,
including Knepper, titled “IMPORTANT – Two New Programs for 2016,” that described
the firm’s new “Open Door Policy & Mutual Arbitration Agreement.”1 (“Email Notice
         1
          The facts of the case are well-known to the parties. The Court incorporates the facts and
citations from the decision on the Motion to Transfer to this background section, as well as additional
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                              Page 1 of 15
Case 8:19-cv-00060-JVS-ADS Document 113 Filed 03/26/19 Page 2 of 15 Page ID #:1708

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       8:19-cv-00060-JVS-ADS                                     Date    March 26, 2019
                2:19-cv-00527-JVS-ADS
 Title          Dawn Knepper v. Ogletree, Deakins, Nash, Smoak & Stewart, P.C., et al.

1”, Dkt. No. 28-1, Ex. A; Berger Decl., Dkt. No. 28 ¶¶ 4-6.) Knepper opened Email
Notice 1 on January 15, 2016, at 6:32 a.m. PST. (Berger Decl., Dkt. No. 28 ¶ 6.) Email
Notice 1 explained that “the attached Mutual Arbitration Agreement [“Arbitration
Agreement”] provides that you and the Firm both agree to submit such matters to binding
arbitration. The Mutual Arbitration Agreement builds on an arbitration program that was
implemented in January 2014 that has been applicable to all Equity Shareholders since
that time. The Firm is now expanding arbitration to apply to the rest of our community.”
(Email Notice 1, Dkt. No. 28-1, Ex. A at 1.) The Arbitration Agreement is described as a
“mutual agreement, and it is a binding contract.” Id. at 2. The Notice went on:

                 You have the right to opt out of the arbitration program if you
                 wish. To do so, you must sign an Opt-Out form and return it to
                 Kay Straky, the Firm’s Director of Human Resources via email to
                 Kay.Straky@ogletreedeakins.com, on or before March 1, 2016.
                 The Opt-Out form is available under the “Resources” tab on the
                 OD Connect homepage of the Firm’s Human Resources
                 Department. If you do not return an Opt-Out form by March 1,
                 2016 and remain employed by the Firm after that date, you will be
                 deemed to have accepted the terms of the Agreement.

Id. The section describing the Arbitration Agreement concluded:

                 Please sign and return a copy of the Mutual Arbitration
                 Agreement to your Office Administrator.              Signing the
                 Agreement signifies that you understand you have the option to
                 opt out and that if you do not opt out on or before March 1, 2016
                 you will be deemed to have accepted the Agreement.

Id. at 3 (emphasis in original). The attached Arbitration Agreement provided that:

                 Ogletree Deakins (the “Firm”) and the undersigned (“Individual”)
                 recognize that disputes may arise in the workplace setting from
                 time to time that cannot be resolved without the assistance of an

facts relevant to the Motion to Compel Arbitration and Motion for Leave to Amend. See Order, Dkt.
No. 74.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 2 of 15
Case 8:19-cv-00060-JVS-ADS Document 113 Filed 03/26/19 Page 3 of 15 Page ID #:1709

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       8:19-cv-00060-JVS-ADS                                     Date    March 26, 2019
                2:19-cv-00527-JVS-ADS
 Title          Dawn Knepper v. Ogletree, Deakins, Nash, Smoak & Stewart, P.C., et al.

                 outside party. Individual and the Firm (collectively “the Parties”)
                 therefore enter into this Agreement to provide for arbitration as
                 the forum for resolving any such disputes:

(Arbitration Agreement, Dkt. No. 28-1 at ECF page 10 of 40). Pertinent here, paragraph
11 provides:

                 11. Opt Out. Individual may opt out of this Agreement by
                 delivering a completed and signed Opt-Out Form to the Director
                 of Human Resources on or before March 1, 2016. Opt-Out Forms
                 and instructions on how to return them are available on the OD
                 Connect home page of the Human Resources Department, under
                 the “Resources” tab. Failure to deliver an executed Opt-Out Form
                 on or before March 1, 2016, and continued employment with the
                 Firm after that date, shall be deemed acceptance of the terms of
                 this Agreement.

Id. At the end of the Arbitration Agreement, above the signature line, is the following:

                 Special Note: This Agreement is an important document that
                 affects your legal rights. You should familiarize yourself with it.
                 By signing below, you acknowledge that you understand you have
                 the option to opt out of this Agreement by returning an Opt Out
                 form to the Director of Human Resources on or before March 1,
                 2016 and that failure to return an Opt Out form and remaining in
                 the employment of the Firm after that date will be deemed an
                 acceptance of this Agreement.

Id. (emphasis in original). The Arbitration Agreement also contains a collective action
waiver and a delegation clause that states:

                 Because this Agreement is intended to resolve the particular
                 dispute as quickly as possible, the arbitrator shall not have the
                 authority to consolidate the claims of other individuals into a
                 single proceeding, to fashion a proceeding as a class, collective
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 3 of 15
Case 8:19-cv-00060-JVS-ADS Document 113 Filed 03/26/19 Page 4 of 15 Page ID #:1710

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       8:19-cv-00060-JVS-ADS                                     Date    March 26, 2019
                2:19-cv-00527-JVS-ADS
 Title          Dawn Knepper v. Ogletree, Deakins, Nash, Smoak & Stewart, P.C., et al.

                 action, or representative action, or to award relief to a class or
                 group of claimants. Notwithstanding anything herein or in AAA’s
                 rules to the contrary, any dispute relating to the interpretation,
                 applicability, or enforceability, of this paragraph shall be resolved
                 by a court only and shall not be within the power of the arbitrator
                 to resolve.

Id.

       On January 27, 2016, at 4:31 p.m., Vicki Myers sent an e-mail to all Orange
County non-equity shareholders, of counsel, staff attorneys, associates, and staff
(including the e-mail address the Firm assigned to Dawn Knepper:
Dawn.Knepper@ogletreedeakins.com). (“Email Notice 2”, Dkt. No. 28-4, Ex. D; Berger
Decl., Dkt. No. 28 ¶ 7.) Email Notice 2 explained:

                 If you haven’t already done so, please sign and return a copy of
                 the Mutual Arbitration Agreement to me as soon as possible.
                 Also, please print your name under your signature to ensure that
                 HR files your document in the correct HR file.

                 As indicated below: Signing the Agreement signifies that you
                 understand you have the option to opt out and that if you do not
                 opt out on or before March 1, 2016 you will be deemed to have
                 accepted the Agreement.

                 You have the right to opt out of the arbitration program if you
                 wish. To do so, please read the instructions in the email below.

(Email Notice 2, Dkt. No. 28-1 at ECF page 17 of 40 (emphasis in original).) Email
Notice 2 then included the full text from Email Notice 1 as well as the attached
Arbitration Agreement.

      On March 1, 2016, at 3:41 p.m. PST, Vicki Myers sent an e-mail to all Orange
County non-equity shareholders, of counsel, staff attorneys, associates, and staff
(including the e-mail address the Firm assigned to Dawn Knepper:
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 4 of 15
Case 8:19-cv-00060-JVS-ADS Document 113 Filed 03/26/19 Page 5 of 15 Page ID #:1711

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       8:19-cv-00060-JVS-ADS                                     Date    March 26, 2019
                2:19-cv-00527-JVS-ADS
 Title          Dawn Knepper v. Ogletree, Deakins, Nash, Smoak & Stewart, P.C., et al.

Dawn.Knepper@ogletreedeakins.com). (“Email Notice 3”, Dkt. No. 28-1, Ex. E; Berger
Decl., Dkt. No. 28 ¶ 8.) Email Notice 3 explained:

                 As a reminder, if you haven’t already done so, today is the
                 deadline to sign and return a copy of the Mutual Arbitration
                 Agreement to me. Also, please print your name under your
                 signature to ensure that HR files your document in the correct HR
                 file.

                 As indicated below: Signing the Agreement signifies that you
                 understand you have the option to opt out and that if you do not
                 opt out on or before March 1, 2016 you will be deemed to have
                 accepted the Agreement.

                 You have the right to opt out of the arbitration program if you
                 wish. To do so, please read the instructions in the email below.

(Email Notice 3, Dkt. No. 28-1 at ECF pg. 24 of 40) (emphasis in original).

       On March 1, 2016 at 3:46 p.m. PST, Knepper responded to Myers’ email, saying “I
will turn mine in tomorrow. Thanks.” (Response, Dkt. No. 28-1, Ex. F at ECF pg. 31 of
40; Berger Decl., Dkt. No. 28 ¶ 9.) There is no dispute that Knepper did not turn in either
a signed Arbitration Agreement or an opt out form.
In her declaration, Knepper states that she does not “recall receiving, viewing, or opening
any email from anyone at Ogletree that contained an arbitration agreement that would
cover disputes between the Firm and me,” she does not “recall receiving, viewing, or
opening any email from anyone at Ogletree that discussed opting-out of an arbitration
agreement that would cover disputes between the Firm and me,” and she “does not recall
reviewing any arbitration agreement that would cover disputes between the Firm and me,
and I did not consider entering into any arbitration agreement that would cover such
disputes. I did not knowingly enter into any arbitration agreement that would cover
disputes between the Firm and me. Had I been aware that I needed to opt-out of the
agreement, I would have done so.” (Knepper Decl. Dkt. No. 70-6 ¶¶ 2-4.) Knepper does
not recall sending and cannot recall what she meant or what the context was for her
March 1, 2016 response to Myers that “I will turn mine in tomorrow. Thanks.” Id. ¶ 6.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 5 of 15
Case 8:19-cv-00060-JVS-ADS Document 113 Filed 03/26/19 Page 6 of 15 Page ID #:1712

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       8:19-cv-00060-JVS-ADS                                     Date    March 26, 2019
                2:19-cv-00527-JVS-ADS
 Title          Dawn Knepper v. Ogletree, Deakins, Nash, Smoak & Stewart, P.C., et al.

She declares that given the attention demanded by her clients, other work, and family
obligations, it was not uncommon for her to “overlook administrative emails.” Id. ¶ 7.
She has no knowledge of whether the Arbitration program was discussed at Ogletree’s
October 2015 attorney retreat (which she did not attend) or at the January 2016 annual
shareholder meeting (which she did attend). Id. ¶ 8.

       Knepper seeks to represent a class of current and former non-equity shareholders
of defendant Ogletree. She claims that Ogletree engaged in systematic gender
discrimination and asserts claims for violation of Title VII of the Civil Rights Act of
1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”), violation of the Equal Pay Act of 1963, 29
U.S.C. §§ 206 et seq. (“EPA”), and violation of related California statutes, including a
Private Attorney General Act (“PAGA”) representative claim. (FAC, Docket No. 34 ¶ 4.)
On the same day that Knepper filed her class and collective action, she also filed a
declaratory relief action. See Case No. 18-cv-00304. In that case, she seeks a declaration
that she is not bound by any agreement to arbitrate with respect to the claims asserted in
Case No. 18-00303, that she did not waive her right to bring a class or collective action,
and that she did not delegate to an arbitrator the issue of arbitrability. In the alternative,
if an agreement was formed, Knepper seeks a declaratory judgment that any provisions
purporting to waive her right to bring a class or collective action or delegate issues of
arbitrability to an arbitrator are unenforceable. Case. No. 18-cv-00304, Complaint ¶ 4.

      On June 25, 2018, Knepper sought leave to file a Second Amended Complaint
(“SAC”) to add as named plaintiffs Tracy Warren (“Warren”), a former equity
shareholder, and former nonequity shareholders Jocelyn Campanaro (“Campanaro”),
Angelica Ochoa (“Ochoa”), and Alicia Voltmer (“Voltmer”). (Mot., Dkt. No. 52-1.)
Warren is subject to an arbitration agreement. (Shareholder Management Agreement,
Dkt. No. 59-1, Ex. A, p. 32 § 9.04.) Campanaro and Ochoa are based in Colorado, and
Voltmer is based in Texas. (Straky Decl., Dkt. No. 92-5 ¶ 9.) Knepper also sought to
add three additional defendants and several additional claims. (Mot., Dkt. No. 52-1.)

       Ogletree moved to transfer venue in both cases to the Central District of California.
(Mot., Dkt. No. 28.) Judge Orrick determined that he “could not resolve the motions to
transfer (as well as the motion for leave to file the proposed SAC) without determining
whether Knepper was at least facially covered by an agreement to arbitrate with
Ogletree.” (Order, Dkt. No. 74 at 3.) The parties provided supplemental briefing on
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 6 of 15
Case 8:19-cv-00060-JVS-ADS Document 113 Filed 03/26/19 Page 7 of 15 Page ID #:1713

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       8:19-cv-00060-JVS-ADS                                     Date    March 26, 2019
                2:19-cv-00527-JVS-ADS
 Title          Dawn Knepper v. Ogletree, Deakins, Nash, Smoak & Stewart, P.C., et al.

whether Knepper was covered by the Arbitration Agreement. Id. Judge Orrick
ultimately determined that “Knepper is at least facially bound to the Arbitration
Agreement by her failure to opt out.” Id. at 9. In addition, Judge Orrick deferred for
resolution by this Court the motion for leave to amend. Id.

                                        II. LEGAL STANDARD

       Under the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., a party to an
arbitration agreement may bring a motion in federal district court to compel arbitration
and stay the proceeding pending resolution of the arbitration. 9 U.S.C. §§ 3–4.
Ambiguities as to the scope of the arbitration provision must be interpreted in favor of
arbitration. Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S. 52, 62 (1995); see
also AT&T Techs. Inc. v. Commc’n Workers of Am., 475 U.S. 643, 650 (1986). The
FAA also requires “district courts to compel arbitration even where the result would be
the possibly inefficient maintenance of separate proceedings in different forums.” Fisher
v. A.G. Becker Paribas, Inc., 791 F.2d 691, 698 (9th Cir. 1986).

       The FAA creates a “national policy favoring arbitration.” Nitro-Lift Techs, LLC v.
Howard, 568 U.S. 17, 20 (2012). “The ‘principal purpose’ of the FAA is to ‘ensur[e] that
private arbitration agreements are enforced according to their terms.’” AT&T Mobility
LLC v. Concepcion, 563 U.S. 333, 344 (2011) citing Volt Info. Scis., Inc. v. Bd. of
Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 478 (1989). The FAA states that
a written agreement to arbitrate “shall be valid, irrevocable, and enforceable, save upon
such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. §
2. “By its terms, the [FAA] leaves no place for the exercise of discretion by a district
court, but instead mandates that district courts shall direct the parties to proceed to
arbitration on issues as to which an arbitration agreement has been signed.” Dean Witter
Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985).

       A district court may not review the merits of the dispute when determining whether
to compel arbitration. Cox v. Ocean View Hotel, Corp., 533 F.3d 1114, 1119 (9th Cir.
2008). Instead, the FAA limits the district court’s role “to determining (1) whether a
valid agreement to arbitrate exists and, if it does (2) whether the agreement encompasses
the dispute at issue.” Id. (internal citation and quotation omitted). If a valid arbitration
agreement exists, a district court must enforce the arbitration agreements according to its
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 7 of 15
Case 8:19-cv-00060-JVS-ADS Document 113 Filed 03/26/19 Page 8 of 15 Page ID #:1714

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       8:19-cv-00060-JVS-ADS                                     Date    March 26, 2019
                2:19-cv-00527-JVS-ADS
 Title          Dawn Knepper v. Ogletree, Deakins, Nash, Smoak & Stewart, P.C., et al.

terms. Lifescan, Inc. v. Premier Diabetic Servs., Inc., 363 F.3d 1010, 1012 (9th Cir.
2004).

       A district court applies state contract law to determine whether the parties are
required to arbitrate and may consider state-law challenges to the arbitration agreement’s
validity, such as unconscionability. Cox, 533 F.3d at 1121. A court may consider
evidence beyond the complaint in ruling on a motion to compel. See Guadagno v.
E*Trade Bank, 592 F. Supp. 2d 1263, 1266–69 (C.D. Cal. 2008) (examining declarations
and exhibits in ruling on a motion to compel arbitration under the FAA). The party
seeking to compel arbitration must prove the existence of an agreement to arbitrate by a
preponderance of the evidence standard. Knutson v. Sirius XM Radio Inc., 771 F.3d 559,
565 (9th Cir. 2014). If the moving party carries this burden, the opposing party must
prove any contrary facts by the same burden. Castillo v. CleanNet USA, Inc., No.
17-CV-07277-JCS, 2018 WL 6619986, at *10 (N.D. Cal. Dec. 18, 2018) (citing Bruni v.
Didion, 160 Cal. App. 4th 1272, 1282 (Cal. App. 2008) (“The petitioner bears the burden
of proving the existence of a valid arbitration agreement by the preponderance of the
evidence, and a party opposing the petition bears the burden of proving by a
preponderance of the evidence any fact necessary to its defense.”)). “In these summary
proceedings, the trial court sits as a trier of fact, weighing all the affidavits, declarations,
and other documentary evidence, as well as oral testimony received at the court’s
discretion, to reach a final determination.” Bruni, 160 Cal. App. 4th at 1282.

                                           III. DISCUSSION

A.       No Evidentiary Hearing Is Required

       Knepper urges the Court to hold an evidentiary hearing to resolve disputed facts to
determine whether there is a valid contract for arbitration. (Opp’n, Dkt. No. 102 at 6.
See Berman v. Freedom Fin. Network, LLC, No. 18-CV-01060-DMR, 2018 WL
2865561, at *2 (N.D. Cal. June 11, 2018) (citations omitted) (“When a party opposes a
motion to compel arbitration on the ground that no agreement to arbitrate was made, the
court should give to the opposing party the benefit of all reasonable doubts and inferences
that may arise. Only when there is no genuine issue of fact concerning the formation of
the [arbitration] agreement should the court decide as a matter of law that the parties did
or did not enter into such an agreement.”). According to Knepper, “there is a triable
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 8 of 15
Case 8:19-cv-00060-JVS-ADS Document 113 Filed 03/26/19 Page 9 of 15 Page ID #:1715

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       8:19-cv-00060-JVS-ADS                                     Date    March 26, 2019
                2:19-cv-00527-JVS-ADS
 Title          Dawn Knepper v. Ogletree, Deakins, Nash, Smoak & Stewart, P.C., et al.

question of fact as to whether the terms of the employer’s arbitration agreement were
known to Plaintiff and whether she knowingly and voluntarily agreed to be bound by
those terms by remaining employed without opting out.” (Opp’n, Dkt. No. 102 at 7.)

       Defendants instead contend that no factual dispute requires an evidentiary hearing
and that “Knepper fails to explain what relevant factual issue requires live testimony.”
(Reply, Dkt. No. 103 at 1.) Defendants point out that the following are undisputed: (1)
the text of the Arbitration Agreement; (2) the communications from Ogletree transmitting
the Arbitration Agreement and opt-out invitation; (3) there was no other verbal
communication regarding the Arbitration Agreement. Id. at 2. Meanwhile, Defendants
cast doubt on Knepper’s statements that she does not recall receiving the Arbitration
Agreement and opt-out packet because she responded via e-mail that she would “turn
mine in tomorrow” when she received a reminder regarding the Arbitration Agreement.
(Id.; Response, Dkt. No. 28-1, Ex. F; Knepper Decl., Dkt. No. 102-2, Ex. B ¶¶ 3-6.)

       The Court agrees with Defendants that no evidentiary hearing is required because
there is no genuine dispute of material fact at issue. That Knepper does “not recall
receiving, viewing or opening any email from anyone at Ogletree that contained an
arbitration that would cover disputes” and does “not recall sending this email” response
regarding “turn[ing] mine in tomorrow” merely indicates her lack of memory about the
email communications, not that these events did not take place. (Knepper Decl., Dkt. No.
102-2, Ex. B ¶¶ 3-6.) Rather, Knepper confirms that she had received the email
communication well before any lawsuit was filed because she found the emails in July of
2017. Id. ¶ 5. Even taken in the light most favorable to Knepper, the only potential
dispute is whether Knepper read the three email notices, not whether she received them.
Thus, the Court finds that no oral testimony or evidentiary hearing is required to decide
the motion to compel arbitration. See Bruni, 160 Cal. App. 4th at 1282.

B.       Motion to Compel Arbitration

       Knepper argues that she is not bound by the Arbitration Agreement because she
“made no express and unequivocal agreement to arbitrate and thereby waive important
constitutional and statutory rights.” (Opp’n, Dkt. No. 102 at 8.) She contends that any
communications regarding the Arbitration Agreement were ambiguous at best because
(1) language in the Arbitration Agreement contemplates a signature, (2) Ogletree’s email
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 9 of 15
     Case 8:19-cv-00060-JVS-ADS Document 113 Filed 03/26/19 Page 10 of 15 Page ID
                                      #:1716
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       8:19-cv-00060-JVS-ADS                                     Date    March 26, 2019
                2:19-cv-00527-JVS-ADS
 Title          Dawn Knepper v. Ogletree, Deakins, Nash, Smoak & Stewart, P.C., et al.

communications to her contemplate a signed agreement, (3) Ogletree’s internal email
communications suggest that the Arbitration Agreement needed to be signed unless an
employee chose to opt-out, (4) she never expressly assented to the agreement because an
indication that she would return some signed document did not mean the document was
the Arbitration Agreement, (5) she received no benefit by failing to act because she could
remain employed regardless of whether she signed the Arbitration Agreement, and (6) a
reasonable person could have believed that a signature was required in order to be bound
by the terms of the Arbitration Agreement. Id. at 2–14. In addition, Knepper points out
that “the transferor court was not faced with a motion to compel under Section 4” and
thus “did not apply ‘the procedures established by Section 4” or employ the requisite
Rule 56-like standard,” and merely found that she was “at least facially covered by an
agreement to arbitrate” when “deciding whether transfer of venue was appropriate. Id. at
15. Thus, Knepper asserts that the Court is not bound by Judge Orrick’s opinion. Id.

       Defendants instead argue that Judge Orrick correctly determined that there was an
agreement to arbitrate. (Reply, Dkt. No. 103 at 8.) While Defendants acknowledge “that
Ogletree hoped that each covered individual would acknowledge receipt of the
[Arbitration] Agreement[] in order to eliminate possible disputes on that issue,” they
assert “that the signature did not manifest assent, but only receipt (something that is not
at issue here).” Id. at 9 (emphasis in original).

       The Court agrees with Judge Orrick’s determination that an agreement to arbitrate
was not only facially formed, but in fact formed by virtue of Knepper’s failure to opt-out
by March 1, 2016 despite several notices regarding her deadline to do so. Knepper was
on notice that if she did not opt-out, she would be bound to arbitrate. Since she continued
working at Ogletree after March 1, 2016 without opting out, she was bound by the terms
of the Arbitration Agreement. Thus, the Court grants the motion to compel arbitration.

C.       The Class Action Waiver Is Valid

       The Arbitration Agreement clearly provides that the parties agree that “the
arbitrator shall not have the authority to consolidate the claims of other Individuals into a
single proceeding, to fashion a proceeding as a class, collective action, or representative
action, or to award relief to a class or group of claimants.” (Arbitration Agreement, Dkt.
No. 28-1, Ex. A ¶ 6.) Whether the class-action waiver is enforceable is a gateway
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 10 of 15
     Case 8:19-cv-00060-JVS-ADS Document 113 Filed 03/26/19 Page 11 of 15 Page ID
                                      #:1717
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       8:19-cv-00060-JVS-ADS                                     Date    March 26, 2019
                2:19-cv-00527-JVS-ADS
 Title          Dawn Knepper v. Ogletree, Deakins, Nash, Smoak & Stewart, P.C., et al.

question for this Court to decide based on the delegation clause of the Arbitration
Agreement. Id. The Supreme Court has stated: “In the Federal Arbitration Act, Congress
has instructed federal courts to enforce arbitration agreements according to their
terms—including terms providing for individualized proceedings.” Epic Sys. Corp. v.
Lewis, 138 S. Ct. 1612, 1619, 200 L. Ed. 2d 889 (2018). Knepper does not dispute that if
the Arbitration Agreement is valid, the class action waiver is enforceable. (Reply, Dkt.
No. 103 at 13.) Because the terms of the Arbitration Agreement specify a clear class
waiver, which Knepper does not dispute, Knepper must arbitrate her claims on an
individual basis with the exception of the PAGA claim.

D.       Motion for Leave to Amend

       In her Motion for Leave to Amend, Knepper seeks to add Warren, Ochoa, Voltmer,
and Campanaro as plaintiffs, and claims for discrimination (on behalf of the proposed
plaintiffs in the individual and representative capacities), breach of fiduciary duty (on
behalf of Warren and a proposed equity shareholder subclass), and breach of contract and
implied covenant of good faith and fair dealing (on behalf of Warren and a proposed
equity shareholder subclass) against Defendants, as well as Ronald Chapman
(“Chapman”), Joseph Clees (“Clees”), and Joseph Beachboard (“Beachboard”). (Mot.,
Docket No. 52-1 at 70–72.)

       Defendants argue that the Court should deny without prejudice Knepper’s motion
for leave to amend because: “(i) Knepper’s claims are subject to mandatory arbitration in
the Central District, (ii) venue is not proper in California for the three Non-California
proposed plaintiffs, and (iii) the claims of the former equity shareholder, Warren, are
subject to binding arbitration.” (Reply, Dkt. No. 103 at 17.) To the extent that Knepper
seeks to add additional claims or defendants, Defendants contend that she should make
the request to do so to the arbitrator. Id. at 17–18. See Green v. Zachry Indus., Inc., 36
F. Supp. 3d 669, 678–79 (W.D. Va. 2014) (denying motion for leave to amend when
plaintiff’s “proposed amended complaint includes factual allegations regarding two
individuals who wish to be added as party plaintiffs, but sets forth only the same . . .
claims that the court found to be subject to a valid and enforceable arbitration
agreement”) (emphasis added); Castle v. Wells Fargo Fin., Inc., No. C 06-4347 SI, 2007
WL 703609, at *3 (N.D. Cal. Mar. 5, 2007) (denying without prejudice plaintiffs’
motions to amend the complaint and deferring ruling on defendant’s motion to compel
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 11 of 15
     Case 8:19-cv-00060-JVS-ADS Document 113 Filed 03/26/19 Page 12 of 15 Page ID
                                      #:1718
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       8:19-cv-00060-JVS-ADS                                     Date    March 26, 2019
                2:19-cv-00527-JVS-ADS
 Title          Dawn Knepper v. Ogletree, Deakins, Nash, Smoak & Stewart, P.C., et al.

arbitration when all plaintiffs were potentially subject to arbitration agreements because
“the better course is to first determine the enforceability of the arbitration agreements
before addressing the scope and management of the remainder of this litigation”)
(emphasis added); Wen-Chouh Lin v. Brodhead, No. 1:09CV882, 2012 WL 4793710, at
*7 (M.D.N.C. Oct. 9, 2012) (finding “the Court would lack jurisdiction to address
Plaintiff’s Motions to Amend” if an arbitration agreement existed because all claims
would have been subject to the agreement to arbitrate) (emphasis added).

       Knepper contends that her motion should be granted because at least three of the
four named plaintiffs that she sought to add do not have arbitration agreements and have
EPA claims that can proceed in court. (Opp’n, Docket No. 102 at 21.) She asserts that
venue is proper in the Central District of California because “a substantial part of the
events or omissions giving rise to the [collective action] claim” took place here, as
proposed defendant Beachboard resides in and operates in the Central District. Id. at 23;
28 U.S.C. § 1391(b)(2). In addition, while acknowledging that there is no Ninth Circuit
authority on point, Knepper argues that 29 U.S.C. § 216(b) provides that venue in an
EPA action is proper in “any Federal or State court of competent jurisdiction.” Id. at
23–24. Even if venue were improper, Knepper suggests that “an objection to venue is
neither a sufficient nor a compelling argument against the permissive policy governing
leave to amend.” Id. at 22. Since the PAGA and EPA claims “share overlapping issues
of fact and law—namely, whether Ogletree engaged in a pattern and practice of gender-
based pay discrimination against female shareholders,” Knepper indicates that the Court
should retain jurisdiction over the EPA claims in the interest of efficiency and judicial
economy. Id. at 18, 24.

       The Court grants in part the motion for leave to amend to add Knepper’s claim
for breach of fiduciary duty–discrimination against Defendants and Chapman, Clees, and
Beachboard, which will be compelled to arbitration. (SAC, Dkt. No. 52-1, Ex. A ¶¶ 389-
94.) The Court denies the motion for leave to amend to add the additional proposed
plaintiffs because the Court is capable of granting relief under PAGA regardless of
whether the proposed plaintiffs are joined; thus, they are not necessary parties to the case.
See Fed. R. Civ. P. 19.

D.       Motion to Stay All Proceedings

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 12 of 15
    Case 8:19-cv-00060-JVS-ADS Document 113 Filed 03/26/19 Page 13 of 15 Page ID
                                     #:1719
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       8:19-cv-00060-JVS-ADS                                     Date    March 26, 2019
                2:19-cv-00527-JVS-ADS
 Title          Dawn Knepper v. Ogletree, Deakins, Nash, Smoak & Stewart, P.C., et al.

       “Where plaintiffs assert both arbitrable and nonarbitrable claims, district courts
have ‘discretion whether to proceed with nonarbitrable claims before or after the
arbitration and [have] . . . authority to stay proceedings in the interest of saving time and
effort for itself and litigants.’” Armstrong v. Michaels Stores, Inc., No.
17-CV-06540-LHK, 2018 WL 6505997, at *14 (N.D. Cal. Dec. 11, 2018) (quoting
Wilcox v. Ho-Wing Sit, 586 F. Supp. 561, 567 (N.D. Cal. 1984)). In determining
whether to stay such cases, courts consider “the possible damage which may result from
the granting of a stay, the hardship or inequity which a party may suffer in being required
to go forward, and the orderly course of justice measured in terms of the simplifying or
complicating of issues, proof, and questions of law which could be expected to result
from a stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962).

       Defendants urge the Court to stay all non-arbitrable claims pending completion of
Knepper’s individual arbitration. (Reply, Dkt. No. 103 at 13.) They assert that “district
courts consistently stay PAGA claims where the underlying labor code claims will be
arbitrated.” Id.; see Alvarez v. AutoZone, Inc., No. EDCV1402471VAPSPX, 2015 WL
13427751, at *2 (C.D. Cal. July 8, 2015) (“[T]he Court finds that Plaintiff’s PAGA
claims should be stayed in the interest of economy of time and effort for the litigants and
the Court. Staying Plaintiff’s PAGA claims while his individual claims are arbitrated
does not harm Plaintiff in his prosecution of his PAGA claims or create hardship, and
simplifies issues, proof, and questions of law.”); Jenkins v. Sterling Jewelers, Inc., No.
17CV1999-MMA (BGS), 2018 WL 922386, at *8 (S.D. Cal. Feb. 16, 2018) (citing
Shepardson v. Adecco USA, Inc., 2016 WL 1322994, at *6 (N.D. Cal. Apr. 5, 2016)
(“Plaintiff’s PAGA claims are derivative in nature of her substantive claims that will
proceed to arbitration, and the outcome of the nonarbitrable PAGA claims will depend
upon the arbitrator’s decision.”).

       Knepper instead argues that the Court should not stay the representative PAGA
claim because it is non-arbitrable and a stay would “[d]elay[] necessary injunctive relief
and other associated remedies against Ogletree’s Firm-wide practices [that] would only
harm the public.” (Opp’n, Docket No. 102 at 18.) Knepper points to the model
articulated in Teamsters, in which a “class trial to challenge the employer’s policies and
practices” is “followed by individual remedial proceedings.” Id. at 16. See Int’l Bhd. of
Teamsters v. United States, 431 U.S. 324, 324 (1977). Knepper contends that “[s]taying
these claims in favor of individual arbitration would subordinate the interests of the State
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 13 of 15
    Case 8:19-cv-00060-JVS-ADS Document 113 Filed 03/26/19 Page 14 of 15 Page ID
                                     #:1720
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       8:19-cv-00060-JVS-ADS                                     Date    March 26, 2019
                2:19-cv-00527-JVS-ADS
 Title          Dawn Knepper v. Ogletree, Deakins, Nash, Smoak & Stewart, P.C., et al.

to Ogletree’s desire to arbitrate against Knepper” such that the efficiency and fairness of
the Teamsters method would be threatened. Id. at 16. The Supreme Court has described
the Teamsters approach as follows:

                 We have established a procedure for trying pattern-or-practice
                 cases that gives effect to these statutory requirements. When the
                 plaintiff seeks individual relief such as reinstatement or backpay
                 after establishing a pattern or practice of discrimination, “a district
                 court must usually conduct additional proceedings . . . to
                 determine the scope of individual relief.” At this phase, the
                 burden of proof will shift to the company, but it will have the right
                 to raise any individual affirmative defenses it may have, and to
                 “demonstrate that the individual applicant was denied an
                 employment opportunity for lawful reasons.”

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 366–67 (2011) (citing Teamsters, 431
U.S., at 361–62) (emphasis added). According to Knepper, “[r]eversing the Teamsters
model by prioritizing individual arbitration would subvert the Teamsters regime and undo
the presumption of discrimination that flows from a Phase I finding against the
employer.” (Opp’n, Docket No. 102 at 19.) Moreover, Knepper distinguishes the cases
cited by Defendants, pointing out that in Jenkins, the PAGA claims depended on the
arbitration results, and in Alvarez, the arbitration and PAGA action were with regard to
the same “same set of issues, facts, and questions of law.” Alvarez, No.
EDCV1402471VAPSPX, 2015 WL 13427751, at *2; Jenkins, No. 17CV1999-MMA
(BGS), 2018 WL 922386, at *8. Here, because the PAGA claims “center on a Firm-wide
policy and practice of discrimination,” Knepper contends that “[r]esolution of Plaintiff’s
individual claim will have minimal, if any, bearing on the representative PAGA claims.”
(Opp’n, Docket No. 102 at 20.) Since the PAGA claim could proceed regardless of the
arbitration outcome, Knepper indicates that “there is no legitimate risk of prejudice or
duplicative cost associated with proceeding on the PAGA claim.” Id. at 18.

       The Court agrees with Defendants that the PAGA claim should be stayed pending
the outcome of arbitration. The model from Teamsters is inapplicable to this case. In
light of the division between arbitrable individual claims and the non-arbitrable
representative claim, this is not a situation in Knepper’s individual claims depend on a
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 14 of 15
    Case 8:19-cv-00060-JVS-ADS Document 113 Filed 03/26/19 Page 15 of 15 Page ID
                                     #:1721
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       8:19-cv-00060-JVS-ADS                                            Date     March 26, 2019
                2:19-cv-00527-JVS-ADS
 Title          Dawn Knepper v. Ogletree, Deakins, Nash, Smoak & Stewart, P.C., et al.

prior resolution of the PAGA claim, as contemplated by Teamsters. In addition, the
Court finds that “the orderly course of justice” that would result from a stay pending
arbitration of issues that bear upon the PAGA claim outweighs “the possible damage
which may result from the granting of a stay” because an arbitration finding on
Knepper’s individual claims could impact her ability to be a representative on the PAGA
claim. CMAX, 300 F.2d at 268; see Leyva v. Certified Grocers of California, Ltd., 593
F.2d 857, 863 (9th Cir. 1979) (“A trial court may, with propriety, find it is efficient for its
own docket and the fairest course for the parties to enter a stay of an action before it,
pending resolution of independent proceedings which bear upon the case.”) Thus, the
Court grants the Motion to Stay All Proceedings.

                                           IV. CONCLUSION

       For the foregoing reasons, the Court grants the Motion to Compel Arbitration and
Stay All Proceedings and grants in part the Motion for Leave to Amend as to the breach
of fiduciary duty–discrimination claim as to all current and proposed defendants, but
denies in part without prejudice the Motion for Leave to Amend to include additional
plaintiffs. Knepper will have forty-five (45) days to initiate individual arbitration of her
non-PAGA claims.


                 IT IS SO ORDERED.




                                                                                                  :        0

                                                          Initials of Preparer      lmb




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                     Page 15 of 15
